UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7503


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

IVORY PETERS, JR., a/k/a Buster,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00203-REP-6)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivory Peters, Jr., Appellant Pro Se.     Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ivory Peters, Jr., appeals the district court's order

denying    his   18   U.S.C.   §   3582(c)(2)      (2006)    motion.      We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Peters, No. 3:06-cr-00203-REP-6 (E.D. Va. July 22,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented       in   the    materials

before    the    court   and   argument    would    not     aid   the   decisional

process.

                                                                          AFFIRMED




                                       2